UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
MALIBU MEDIA, LLC
Plaintiff,
Case No. 16-cv-637 (JDB/GMH)

JOHN DOE

\./§&\¢/€é\¢/é\/£

Defendant.

l

MEMORANDUM OPINION

Before the Court is Plaintiff’ s motion for leave to serve a third party subpoena prior to a
Rule 26(f) conference For the reasons herein stated, the motion is granted.
BACKGROUND
Plaintiff Malibu Media, LLC, produced and owns the copyrights to certain motion

pictures involved in this action. Compl. [Dkt. l] 11 3_. Plaintiff has filed suit under the Copyright

y Act of 1976 against Defendant John Doe, alleging that Defendant "downloaded, copied and

distributed" Plaintiff’s works using the BitTorrent file-sharing network. Ld_; 1111 18-24.] Plaintiff
seeks statutory damages and declaratory and injunctive relief prohibiting further infringement of
its copyrighted works. I_d_. at 6.

Though Plaintiff has identified Defendant’s IP address and lntemet Service Provider
("ISP"), Defendant’s identity remains unknown. ld_. M 8-9. For this reason, Plaintiff seeks

leave to serve a third party subpoena on Defendant’s lSP - Comcast Communications, LLC -

‘ Bit"l`orrent is "one of the most common peer-to-peer file sharing systems used for distributing large amounts of
data, including, but not limited to, digital movie files." Compl. 11 ll.

that would require the ISP to identify Defendant. Because Defendant has not been named or
served, no response has been filed to Plaintiffs motion.
,LEGAL STANDARDS
Ordinarily, a party "may not seek discoveryfrom any source" before a Rule 26(f)

conference unless "authorized by . . . a court order." Fed. R. Civ. P. 26(d)(l). "To determine
whether to authorize discovery prior to a Rule 26(f) conference in a particular case, this district

has applied a ‘ good cause’ standard." Malibu Media LLC v. Doe, Civ. No. 14-1322, 2014 WL

 

3973480, at *l (D.D.C. Aug. 15 , 2014). A plaintiff seeking the discovery of the identities of
unknown defendants "must have at least a good faith belief that such discovery will enable it to
show that the court has personal jurisdiction over the defendant," L, that the putative defendant

is either a District of Columbia resident or the alleged injury occurred within the District of

 

Columbia. §ge AF Holdings, LLC v. Does, 752 F.3d 990, 995 (D.C. Cir. 20l4); Malibu Media
LLC v. Doe, Civ. No. 15-986, 2015 WL 5173890, at *l (D.D.C. Sept. 2, 2015). l
DISCUSSION
Plaintiff has demonstrated that good cause exists to take discovery prior to the Rule 26(f)
conference. As a preliminary matter, discovery is necessary because this suit cannot progress

without first identifying Defendant so Plaintiff can effect service. §e_:§ Arista Records LLC v.

 

]§oes, 551 F. Supp. 2d l, 6 (D.D.C. 2008). Second, Plaintiff has established a good faith basis

for believing that the putative Defendant is a District of Columbia resident. Using "proven IP
address geolocation technology which has consistently worked in similar cases," Plaintiff
determined that "Defendant’s acts of copyright infringement occurred using an [IP address]
traced to a physical address located within" the District of Columbia. Compl. 1111 5-6. This use

of geolocation technology, which "enable[s] anyone to estimate the location of internet users

based on their IP addresses," suffices to "provide at least some basis for determining whether
[Defendant] might live in the District of Columbia." _S_e_e AF Holdings, 752 F.3d at 996; see al_sg
Nu Image, Inc. v. Does, 799 F. Supp. 2d 34, 41 (D.D.C. 201 l) (‘f["l`]he Plaintiff has a good faith
basis to believe a putative defendant may be a District of Columbia resident if a ge0location

service places his/her IP address within the District of Columbia, or within a city located within

_30 miles of the District of Columbia.") (emphasis in original); Malibu Media, 2015 WL

5`173890, at *2 (same); West Coast Prod. Inc. v. Does, 280 F.R.D. 73, 75 (D.D.C. 20l2) (same).
The undersigned therefore finds thatPlaintiff should be permitted to propound discovery on
Defendant’s ISP for the purpose of determining Defendant’s identity.
CONCLUSION

For the foregoing reasons, the Court finds that Plaintiff has demonstrated that "good
cause" exists to permit limited discovery prior to the Rule 26(f) conference. Accordingly,
Plaintiff’s motion for leave to serve a third party subpoena prior to a Rule 26()?) conference is

GRANTED. An appropriate order accompanies this Memoranm Opinion.z

 ’ i‘ z a v _
G. Mlc ' AE_LL_FHAR’UY 

UNITED STATES MAGISTRAT JUDGE

   
  

  
   

  

Date: April 6, 2016

   

 

2 This Memorandum Opinion merely allows Plaintiff to propound discovery requests earlier than usual. lt does not,

however, address whether the subpoena will survive a motion to quash, if raised by Defendant or the ISP. §
Arista Records LLC v. Doe 3 604 F.3d ll0, 118-19 (2d Cir. 20l0).

3